DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/04/2021 has been entered and fully considered.
In light of the applicant’s amendment filed on 01/04/2021, the 35 U.S.C 112 rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Vrzic, U.S. Pub. Number 2016/0353465 A1, teaches a system for providing virtualized functions in control and data planes, and for operating a communication network having network slices which is received, by a connection manager, an indication that the mobile device is to be associated with the communication network. The connection manager is instantiated in a management plane separately from the plurality of network slices so a particular network slice may be determined, out of the plurality of network slices, by the connection manager.



Newly cited reference, Ham et al., U.S. Pub. Number 2016/013563 A1, teaches a Mobility Management Entity (MME) may receive authentication information for authenticating the UE and then perform authentication of the UE. Further, the MME may manage mobility of the UE and the eNB and perform a call control function. The mobility and session control between the UE and a network is processed by a NAS protocol in a Non-Access Stratum (NAS) layer positioned on a control plane of the UE and the MME.

Although, the combination of all the references above discloses a method and systems using Non-Access Stratum (NAS) and Session Management Function to manage connection. What is missing is a teaching, motivation, or receiving, from a wireless transmit/receive unit, a Non- Access Stratum message being a Mobility Management message, wherein the MM message includes a Session Management message for a protocol data unit session associated with the network slice; and transmitting, to a Session Management Function associated with the network slice, the SM message that indicates a User Plane service provided by the network slice associated with the PDU session, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 11, and thus these claims are considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491